Citation Nr: 9925716	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  91-46 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1. Entitlement to service connection for a skin disorder, 
other than tinea pedis. 

2. Entitlement to service connection for hypertension.  

3. Entitlement to service connection for a lung disorder.  

4. Entitlement to a clothing allowance.  

5. Entitlement to an increased (compensable) evaluation for 
bilateral defective hearing.  

6. Entitlement to an increased (compensable) rating for 
residuals of a nasal fracture.  

7. Entitlement to an increased (compensable) rating for tinea 
pedis.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel.  


INTRODUCTION

The veteran had active service from November 1970 to November 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a number of rating decisions of the VAROs in 
Houston, Texas, and Providence, Rhode Island.  The veteran 
has recently returned to Texas and the case is currently 
being processed by the RO in Houston.  The veteran appeared 
and gave testimony at hearings before hearing officers at the 
RO in January and August 1990, transcripts of which are in 
the claims folder.

This case was remanded by the Board in April 1992 in order 
that the RO could adjudicate the inferred issue of 
entitlement to a compensable rating based on multiple 
service-connected noncompensable disabilities under the 
provisions of 38 C.F.F.§ 3.324.  This benefit was granted in 
a rating decision of June 1992.  In May 1993, the Board again 
remanded this case to the RO for further development, to 
include issuance of a supplemental statement of the case in 
regard to the issue of entitlement to a clothing allowance.  
Clarification of the veteran's desires regarding 
representation by a service representative was also sought.  
(The veteran subsequently changed his representative from the 
American Legion to the Disabled American Veterans, and 
thereafter again changed his service representative to the 
Texas Veterans Commission.)  

In a June 1995 decision, the Board granted service-connection 
for defective hearing in the left ear.  The issues of service 
connection for tinnitus, service connection for a skin 
disorder, other than tinea pedis, entitlement to a clothing 
allowance, and entitlement to compensable ratings for 
defective hearing, residuals of a nasal fracture, and for 
tinea pedis were remanded to the RO for further development.  
The issues of entitlement to service connection for 
hypertension and service connection for a respiratory 
disorder were held in abeyance.  

In a rating action of April 1997, the RO denied service 
connection for alcoholism and diabetes mellitus.  The veteran 
was informed of this action by letter in May 1997.  He did 
not file a timely notice of disagreement from the April 1997 
rating decision which subsequently became final.  In April 
1998 the RO granted service connection for tinnitus.  As 
such, this issue is no longer before the Board for appellate 
consideration.  The issues listed on the title page of this 
decision are before the Board for appellate consideration at 
this time.  


FINDINGS OF FACT

1. The veteran has a skin disability, currently diagnosed as 
psoriasis or pityriasis acutus, which had its onset during 
service. 

2. The veteran's claim of entitlement to service connection 
for hypertension is not plausible.

3. The veteran's claim of entitlement to service connection 
for a lung disability is not plausible.  

4. The veteran has level I auditory acuity in both ears.  

5. It is reasonably possible that the residuals of a nasal 
fracture result in marked interference with the breathing 
space.  


CONCLUSIONS OF LAW

1 A skin disorder, currently diagnosed as psoriasis or 
pityriasis acutus, was incurred during service.  38 
U.S.C.A.§§ 1110, 1131, 5107(a)(West 1991 & Supp. 1998); 38 
C.F.R.§ 3.303(1998). 

2 The veteran has not submitted a well-grounded claim for 
service connection for hypertension  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998)

3 The veteran has not submitted a well-grounded claim for 
service connection for a lung disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998)  

4 The criteria for a compensable rating for bilateral 
defective hearing have not been met.  38 U.S.C.A.§ 1155 
(West 1991 & Supp. 1998); 38 C.F.R.§ 4.87, Diagnostic Code 
6100 (1998).  

5 A 10 percent rating for residuals of a nasal fracture is 
warranted.  38 U.S.C.A.§ 1155 (West 1991 & Supp. 1998); 38 
C.F.R.§4.97, Diagnostic Code 6502 (effective prior to 
October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Basis.  

On the veteran's October 1970 examination prior to service 
enlistment, the skin, lungs, heart, and vascular system were 
evaluated as normal.  The veteran's blood pressure was 
recorded as 136/78.  Review of the service medical records 
reveals that the veteran was hospitalized in December 1970 
with an acute, febrile respiratory illness with headaches, 
coughing, coryza, chills and sweats.  Chest X-rays revealed 
bronchopneumonia of the basilar segments of the right lower 
lobe with increased bronchovesicular markings in the left 
base.  The veteran's blood pressure was 110/70.  The 
discharge diagnosis was bronchopneumonia.  

In February 1971 the veteran was seen with complaints of a 
cold.  The impression was upper respiratory infection.  In 
July 1971, the veteran was again seen for a cold.  During 
treatment in August 1972 for chest pains, the veteran's blood 
pressure was 130/80.  The assessment was esophagitis, by 
history.  The veteran was seen in August 1973 with complaints 
of a bad cough and chest discomfort.  The veteran was 
believed to have had an unknown allergic reaction.  In 
September 1973, the veteran was seen for the treatment of a 
rash on the legs, back and chest of 4 weeks duration.  
Physical examination revealed .5 to 2-centimeter lesions 
which were dry, red, sloughing, and scaling.  The impression 
was pityriases rosea.  On reenlistment physical examination 
October 1974 the veteran's lungs, heart and vascular system 
were evaluated as normal.  The veteran's blood pressure was 
recorded to be 122/80.  

On U.S. Civil Service medical exemption in July 1982, the 
veteran's respiratory system was clear and the veteran's 
blood pressure was recorded as 138/86.  On a further such 
examination conducted in September 1985, the veteran's 
respiratory tract was clear.  His blood pressure was 120/80.  

During private outpatient treatment in June 1988, the 
veteran's blood pressure was recorded as 140/114 and 140/110.  
In March 1989, the veteran's blood pressure was recorded as 
160/118 and 154/118.  The assessment was hypertension.  

On VA medical examination in July 1989, the veteran said that 
he was found to have very slightly elevated blood pressure on 
a 1981 employment examination.  He said he was followed 
periodically for hypertension and was prescribed medication 
in 1987.  After evaluation, the diagnoses included 
hypertension, not adequately controlled on medication.  

VA audiological evaluation in July 1989 revealed pure tone 
thresholds of 10, 5, 10, and 85 decibels in the right ear and 
15, 10, 35, and 60 decibels in the left ear at 1000, 2000, 
3000, and 4000 Hertz.  The average pure tone threshold in the 
right ear was 28 decibels.  The average pure tone threshold 
in the left ear was 30 decibels.  Speech discrimination was 
96 percent in each ear.  

During a January 1990 RO hearing, the veteran reported that 
he found it hard to understand speech.  

In June 1990, the veteran was seen by the VA as an outpatient 
for a skin rash on the hands and feet.  The impression was 
tinea pedis and irritant dermatitis on the hands.  

During a further hearing at the RO in August 1990, the 
veteran gave a history of a hospitalization during service 
for respiratory complaints and he said that he had had annual 
problems with breathing and coughing ever since that episode.  
He also said that he was receiving VA treatment for skin 
rashes.  

In a statement dated in August 1993, William W. Fiske, M.D., 
indicated that he had been treating the veteran for a 
papulosquamous rash over the face, trunk and extremities 
since August 1991.  Although the pathology was most 
suggestive of eczematous dermatitis, the doctor believed that 
the most likely diagnosis was psoriasis.  He said that the 
condition had started since the veteran had moved to the New 
England area and would remit when he went back to the 
Southwest.  

On VA dermatology examination in November 1993, it was noted 
that the veteran had three biopsies which showed psoriasiform 
dermatitis suggestive of pleva.  Examination revealed 
numerous guttate plaques on the abdomen, back, and legs.  
There were some resolving excoriated papules as well as 
numerous hyperpigmented areas.  The examiner's assessment was 
pleva/PLC versus psoriasis.  

VA audiological examination in November 1993 revealed pure 
tone thresholds in the right ear of 5, 10, 20, and 70 
decibels in the right ear and 10, 15, 30, and 70 decibels in 
the left ear at 1000, 2000, 3000, and 4000 Hertz.  The 
average pure tone threshold was 26 decibels in the right ear 
and 31 decibels in the left ear.  Speech discrimination 
ability was 92 percent in the right ear and 90 percent in the 
left ear.  

VA clinical records refect treatment during the 1990s for 
rashes on the face, trunk, abdomen, and extremities which 
were generally assessed as psoriasis.  Other diagnostic 
impressions included possible pleva, lues, and discoid lupus.  

In a February 1997 statement, Jan M. Schwartz, M.D., reported 
treating the veteran at that time for eczema and psoriasis 
scattered over the body.  

VA audiological examination in July 1997 revealed pure tone 
thresholds of 15, 15, 20, and 80 decibels in the right ear 
and 10, 15, 40, and 80 decibels in the left ear.  The average 
pure tone threshold was 32 decibels in the right ear and 36 
decibels in the left ear.  Speech discrimination was 94 
percent in the right ear and 96 percent in the left ear.  

On VA general medical examination in July 1997, the veteran 
said that he had been hypertensive since 1974 and had been 
treated for this while in the service.  He also said that he 
was hospitalized in 1970 for a high fever and hypertension.  
After evaluation, the diagnoses included hypertension.  
Evaluation of the lungs revealed them to be clear and free of 
rhonchi, rales, or wheezes.  

On VA dermatology examination in September 1997, the veteran 
gave a history of pityriasis rosea during service.  After 
evaluation, the examining physician rendered a diagnosis of 
psoriasis versus pityriasis acutus.  The doctor said that 
both skin disorders were chronic conditions.  He believed it 
likely that this was the same condition as was improperly 
diagnosed as pityriasis rosea during service.  



II. Service Connection for a Skin Disorder.  

Initially, the Board notes that the veteran's claim for 
entitlement to service connection for a skin disorder, other 
than tinea pedis is "well grounded" within the meaning of 
38 U.S.C.A.§ 5107(a).  That is, the Board finds that it is 
plausible.  All relevant evidence pertaining to this issue 
has been obtained to the extent possible and no further 
assistance to the veteran is required in order to satisfy the 
VA's duty to assist the veteran in the development of this 
claim as mandated by 38 U.S.C.A. § 5107.  

Under the applicable criteria, in order to establish service 
connection for disability, there must be objective evidence 
that such disability was due to disease or injury incurred in 
or aggravated by service.  38 U.S.C.A.§§ 1110, 1131.  Service 
connection may be granted for any disease diagnosed after 
service discharge when all the evidence establishes that such 
was incurred during service.  38 U.S.C.A. § 3.303(d).  

The Board notes that service connection is currently in 
effect for tinea pedis.  The veteran has contended that he 
has additional skin disability due to service.  Review of the 
service medical records reveals that the veteran was seen in 
September 1973, during service, for the treatment of a 
scaling rash on the trunk, back and legs.  An assessment of 
pityriases rosea was rendered.  The record further reveals 
frequent treatment in recent years for skin rashes on the 
face, arms, legs, and trunk which has generally assessed as 
psoriasis.  On the veteran's most recent VA examination, the 
examining physician diagnosed the veteran as having of 
psoriasis versus pityriasis acutus.  The doctor said that 
both skin disorders were chronic conditions and he believed 
it likely that this was the same condition as was improperly 
diagnosed as pityriasis rosea during service.  In view of the 
veteran's treatment during service for a skin disability 
other than tinea pedis, and since a VA physician has 
associated the veteran's current, chronic skin disorder with 
a skin disability noted during service, service connection 
for skin disability other than tinea pedis, currently 
diagnosed as psoriasis versus pityriasis actus, is warranted.  

III.  Service Connection for Hypertension and a Lung 
Disorder.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A.§§ 1110, 1131 (West 1991 & Supp. 1998).  Where a 
veteran served continuously for ninety days or more during a 
period of war and hypertension becomes manifest to a degree 
of 10 percent within one year of termination of such service, 
service connection may be granted even without evidence of 
such disorder during service.  38 U.S.C.A.§§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R.§§ 3.307, 3.309 
(1998).  

The threshold question in regard to the issues of service 
connection for hypertension and a lung disorder is whether 
the veteran has met his burden of submitting evidence of 
well-grounded (i.e. plausible) claims.  If not, the claims 
must fail and there is no duty to assist him in their 
development.  38 U.S.C.A.§ 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  The Board finds that the veteran has 
not submitted well-grounded claims of entitlement to service 
connection for hypertension and a lung disability.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran must submit evidence, not 
just allegations, in order for a claim to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
When, as in this case, the issues involve a question of 
medical diagnosis or causation, medical evidence is required 
to make the claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Lay statements by the veteran, regarding 
questions of medical diagnosis and causation, are not 
sufficient to establish a well-grounded claim, as he is not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992)  

In summation, according to a decision by the Court, a well-
grounded claim requires competent medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The veteran's service medical records contain no findings or 
diagnosis of hypertension and no findings indicative of this 
disability were found until the late 1980s, more than 10 
years subsequent to service.  Moreover, the record contains 
no competent medical evidence which shows any relationship 
between the veteran's currently diagnosed hypertension and 
his period of service.  While the veteran has contended that 
his currently diagnosed hypertension is due to service, he is 
a layman (a person without medical expertise) and his 
statements regarding the etiology of this disability are not 
competent evidence for purposes of establishing a well-
grounded claim for service connection.  Since hypertension 
was not shown in service or manifested to a compensable 
degree within one year of service discharge, and since there 
is otherwise no medical evidence of a relationship between 
the veteran's currently diagnosed hypertension and the 
veteran's service, two of the three requirements for a well-
grounded claim of service connection for this disability, as 
laid down by the Court in Caluza, supra, have not been met.  
Therefore, the veteran's claim of entitlement to service 
connection for hypertension is not well grounded and must be 
denied.  

The veteran's service medical records reveal hospitalization 
for bronchopneumonia  and occasional treatment for other 
respiratory complaints during service.  However, a review of 
the post service clinical evidence fails to reveal that the 
veteran currently has any lung disability.  On his most 
recent VA medical examination in 1997, no respiratory 
pathology was found or diagnosed.  Since there is no 
competent evidence that the veteran has any current chronic 
lung disability at present which could be elated to service, 
his claim for service connection for a lung disability is 
also not well grounded under the criteria of the Court as 
stated in Caluza.  Therefore, service connection for a lung 
disability is also denied as not well grounded.  


IV.  Increased Rating for Bilateral Defective Hearing

The Board notes that it finds that the veteran's claim for an 
increased (compensable) rating for bilateral defective 
hearing is "well grounded" within the meaning of 38 
U.S.C.A.§ 5107(a), in that the claim is plausible.  All 
relevant evidence pertaining to this issue has been obtained 
and no further assistance to the veteran is required in order 
to satisfy the VA's duty to assist the veteran in the 
development of this claim as mandated by 38 
U.S.C.A.§ 5107(a).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by results of controlled speech 
discrimination tests, together with the average hearing 
threshold, as measured by pure tone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second.  
To evaluate the degree of disability from service-connected 
bilateral defective hearing, the rating schedule establishes 
11 auditory acuity levels designated form level 1 for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R.§ 4.85, Codes 6100 to 6110.  Hearing loss 
evaluations are determined by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v Principi, 
3 Vet. App. 345 (1992).  

On official VA audiometry tests conducted in 1989, 1993 and 
1997, pure tone thresholds and speech recognition ability 
were shown to be within the range of auditory acuity level I 
in both ears, except the left ear was shown to be in acuity 
level II after the 1993 audiometry test.  These audiometry 
findings correspond to a noncompensable rating for bilateral 
defective hearing under Diagnostic Code 6100.  See 38 
C.F.R.§ 4.85, Table VII.  New rating criteria effective in 
June 1999 do not affect the above values in any way nor do 
they affect the outcome as to this issue.  



V.  Increased Rating for the Residuals of a Nasal Fracture

The veteran is also seeking an increased (compensable) rating 
for residuals of a nasal fracture.  In its June 1995 remand, 
the Board instructed the RO to afford the veteran an 
examination by a specialist in ear, nose, and throat 
disorders.  The examiner was to note the presence or absence 
of deflection of the nasal septum and if present, whether the 
deflection produced slight symptoms or marked interference 
with the breathing space.  This was to provide clinical 
evidence for the evaluation of the veteran's service-
connected nasal disorder under the provisions of 38 C.F.R. 
§ 4.97, Diagnostic Code 6502, as was then in effect.  

The requested examination was performed in July 1997.  In the 
course of the evaluation, it was noted that the veteran had a 
left septal deviation but the examining physician made no 
comment regarding the extent of breathing impairment caused 
by this service-connected nasal disability.  It was also 
reported that the veteran's nasal septum deviation was not 
considered significant enough to warrant surgical correction.  
In an addendum to this examination dated in September 1997, a 
VA physician stated that the deviated nasal septum produces 
symptoms of nasal airway obstruction which could be very 
severe, depending on the normal nasal cycle, modification by 
a variety of irritants, and environmental factors.  The 
doctor also commented, however, that the veteran's symptoms 
were substantial in that a corrective nasal procedure was 
contemplated.  

The Board further notes that the VA schedule for rating 
respiratory disorders was revised, effective October 7, 1996.  
The Court has held that, where the law and the regulations 
change after a claim had been filed or reopened, but before 
the administrative or judicial appeals process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1992). 

The Board finds no significant difference between the old and 
new rating criteria as regards the requirements for a 10 
percent rating.  In any event, the September 1997 medical 
comments point to marked interference with the breathing 
space under the old rating criteria.  As such, a 10 percent 
rating is warranted for the veteran's residuals of a nasal 
fracture.  


ORDER

Service connection for tinnitus is granted.  

Service connection for a skin disorder other than tinea pedis 
is granted.  

Service connection for hypertension is denied.  

Service connection for a lung disability is denied.  

An increased (compensable) rating for bilateral defective 
hearing is denied.  

An increased (compensable) rating for residuals of a nasal 
fracture is granted to the extent indicated, subject to the 
laws and regulations governing the payment of monetary 
awards.  


REMAND

In view of the grant of service connection for psoriasis 
and/or pityriasis acutus in the above decision, the Board 
believes that the veteran should be afforded a current VA 
dermatology examination to determine the severity of all the 
veteran's service-connected skin disabilities to be followed 
by further adjudication by the RO of the issue of increased 
rating based on all current skin pathology.  In addition, 
since 38 U.S.C.A.§ 1162 (West 1991 & Supp. 1998); 38 
C.F.R.§ 3.810(1998) provides for a clothing allowance to a 
veteran, where service-connected skin disability requires 
prescription medication that causes irreparable damage to his 
outer garments, this determination should again be reviewed 
by a VA physician in light of the above grant of service 
connection for additional skin disability by this Board.  

In view of the foregoing, this case is again REMANDED to the 
RO for the following action:  

1. The veteran should be afforded a VA 
dermatology examination to determine 
the current severity of all the 
veteran's service-connected skin 
disabilities to include tinea pedis, 
psoriasis, and/or pityriasis acutus. .  
All pertinent clinical findings should 
be reported in detail.  The claims 
folder should be made available to the 
examiner for review prior to examining 
the veteran.  The examiner should 
specifically comment as to whether the 
veteran's service-connected skin 
disabilities result in exfoliation, 
exudation, or itching and involve an 
exposed surface or extensive area.  
This is requested to specifically 
address the presence or absence of 
pathology required for the 10 percent 
rating under Diagnostic Code 7806.  
The examiner should also specifically 
comment as to whether the veteran's 
service-connected skin disabilities 
result in constant exudation or 
constant itching, or extensive lesions 
or marked disfigurement.  This is 
requested to specifically address the 
presence or absence of pathology 
required for the 30 percent rating 
under Diagnostic Code 7806.  The 
examiner should also specially be 
requested to comment on whether the 
service-connected skin disorders 
involve ulceration or extensive 
exfoliation or crusting, and systemic 
or nervous manifestations, or produces 
exceptional repugnance.  This is 
requested to specifically address the 
presence or absence of pathology 
required for the 50 percent rating 
under Diagnostic Code 7806.  The 
examiner should also express an 
opinion as to whether any skin 
pathology the veteran has requires 
medication that causes irreparable 
damage to his outer garments, and if 
so, what that skin pathology consists 
of (diagnosis).  

2.  The RO should then readjudicate the 
issue of entitlement to an increased 
rating for the veteran's service-
connected skin disabilities and 
entitlement to an annual clothing 
allowance.  If these benefits sought on 
appeal are not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed.  
The purpose of this Remand is to obtain additional, 
clarifying clinical evidence and to ensure due process of 
law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

